DIXON, Justice,
concurs in granting the writ for the following reasons:
This is a complaint from the denial of a motion to disclose the identity of a confidential informer and from the denial of a motion to quash because of a seven months delay from the date of the offense until the arrest and charge. Defendants were arrested August 2,1978 for a charge of selling phencyclidine to Deputy Breaux at the house occupied by the two defendants on January 23, 1978. The deputy is supposed to have gone to the house with a confidential informer named Art who introduced Breaux to the two defendants.
The defense is that Breaux did not come to the house on January 23, 1978, and there is some evidence to support this contention. At any rate, it is alleged that Art was a material witness and his identity should be made known to the defendants so they could have the advantage of his testimony.
The allegation is made that this was a case of entrapment, but there is little argument to support that defense. However, no *709reason is suggested why the witness to the transaction should not be subject to summons by the defense. The defense is entitled to the benefit of Art’s knowledge and the state has no right to hide the identity of the witness,